DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 9/27/2021.  Claim 1 has been cancelled.  Claims 2, 5, 9-11, 13-14, and 16 have been amended.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s amendment.
	The Cuddy reference under 102 rejection has been withdrawn in view of applicant’s amendment and remarks.
	The claims, as amended, have been carefully considered and deemed not allowable in view of the following rejections necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mollura (U.S. Patent No. 6,468,239).
Regarding independent claim 9, Figures 12-13 discloses applicant’s claimed support assembly (200), comprising:
a first fluid-filled pod (201) adjacent a second fluid-filled pod (215) on a first end of the support assembly (Figure 5 illustrates pods 201, 215 are located at one end of the support assembly 200); and
a third fluid-filled pod (207)adjacent a fourth fluid-filled pod (221) on a second end of the support assembly (Figure 5 illustrates pods 207, 221 are located at a second, opposing end of the support assembly 200),
wherein the first fluid-filled pod (201) and the second fluid-filled pod (215) are moveable toward and away from the third fluid-filled pod (207) and the fourth fluid-filled pod (221), and
wherein movement of the first fluid-filled pod (201) away from the second fluid-filled pod (215) is restricted (fastener device 229 restricts movement of first fluid-filled pod 201 away from the second fluid-filled pod 215).
	Regarding independent claim 10, Mollura reference, presented above, discloses applicant’s claimed support assembly comprising all features as recited in these claims, wherein the first end of the support assembly is opposite the second end of the support assembly (see Figures 5a in view of Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cuddy (U.S. Patent No. 6,412,127) in view of Bhat (U.S. Patent Application Publication No. US 2011/0239372).
	Regarding independent claims 2 and 4-5, Figures 1-9 in Cuddy discloses applicant’s claimed support assembly (20), comprising:
first fluid-filled pods (first arm 24A filled with beads 42 which are filled with air); and
second fluid-filled pods (second arm 24B filled with beads which are filled with air),
wherein the first fluid-filled pods (24A) are moveable (Figures 2-3 and 7-9 illustrate the pods 24A, 24B movable relative to each other) toward the second fluid-filled pods (24B), 
further comprising a pad (22) positionable (Figure 1 in Cuddy illustrates releasable fastening system 52, 54, 56A, 56B allows pad 22 to be positionable on pods 24A, 24B) on the first fluid-filled pods and on the second fluid-filled pods (claim 4), 
wherein where the pad (22) comprises fluid (beads 34 which are filled with air, see Figure 5 and column 3 lines 28), (claim 5).
Cuddy is silent on the first fluid-filled pods are deformable (claim 2).
Cuddy does not disclose the first fluid-filled pods and the second fluid-filled pods comprise a fluid.
However, Bhat teaches an analogous body support as shown in Figure 1a, more specifically, Figure Figure 2 illustrates the body support (10) comprising a main body (114) is made of encased fluid pods (61, 85, paragraph 0109 describes pressure-distributing elements 85 are filled with water), hence, rendering fluid-filled pods (61, 85) deformable.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute Bhatss deformable water-filled pods for Cuddy’s beads, as Bhat’s deformable water-filled pids 
	Regarding claim 3, Cuddy/Bhat combination, presented above, discloses applicant’s claimed support assembly (20) comprising all features as recited in these claims, wherein the first fluid-filled pods (24B) are moveable away (Figures 2-3 and 7-9 in Cuddy illustrate the pods 24A, 24B movable relative to each other including being movable away from each other) from the second fluid-filled pods (24B).
Regarding claim 6, Cuddy/Batt combination, presented above, discloses applicant’s claimed support assembly (20) comprising all features as recited in these claims, wherein the pad (22) comprises third fluid-filled pods (beads 34 which are filled with air, see Figure 5 and column 3 lines 28 in Cuddy).
Regarding claim 7, Cuddy/Bhat reference, presented above, discloses applicant’s claimed support assembly (20) comprising all features as recited in these claims, wherein the third fluid-filled pods (34) are positionable (pods 24A, 24B are movably related to pod 34 of pad 22, hence the pods 24A, 24B are fully capable of being positioned such that the pods 34 placed between pods 24A, 24B) between the first and second fluid-filled pods (24A, 24B).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cuddy (U.S. Patent No. 6,412,127)/Bhat (U.S. Patent Application Publication No. US 2011/0239372) in view of Yang (U.S. Patent Application Publication No. US 2009/0149721).
Regarding claim 8, Cuddy/Bhat combination, presented above, discloses applicant’s claimed support assembly (20) comprising all features recited in these claims.
Cuddy/Bhat combination does not further comprising a pressure sensor.
	However, paragraph 0020 Yang teaches a pressure sensor can be fixed to, detachably composed, or directly disposed on a user’s garment.
	One of ordinary skill in the art would have recognized that Cuddy/Bhat’s body support worn on the person’s upper body as shown in Cuddy’s Figures 7-9 is reasonably interpreted as a garment worn on the person.
.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mollura (U.S. Patent No. 6,468,239) in view of Yang (U.S. Patent Application Publication No. US 2009/0149721).
Regarding claim 15, Mollura reference, presented above, discloses applicant’s claimed support assembly (200) comprising all features recited in these claims.
Mollura does not further comprising a pressure sensor.
	However, paragraph 0020 Yang teaches a pressure sensor can be fixed to, detachably composed, or directly disposed on a user’s garment.
	Therefore, it would have been obvious to one of ordinary skill in the art to dispose a pressure sensor on Mollura body support (200), taught by Yang, as the pressure sensor detects the forced situation of the body (paragraph 0020, Yang), for purposes of safety of the wearer.

Allowable Subject Matter
Claim 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the art of record when considered alone or in combination neither anticipates nor renders obvious a support assembly comprising first fluid-filled pods in a first enclosed space, wherein each of the first fluid-filled pods is on a first side of the first enclosed space and on a second side of the first enclosed space; and second-fluid-filled pods in a second enclosed space, wherein each of the second fluid- filled pods is on a first side of the second enclosed space and on a second side of the second enclosed space, in combination with all other features recited in the claim.
Regarding dependent claims 17-21, these claims are allowed due to their dependencies on independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786